Exhibit 10.7

 

Natural Order Acquisition Corp.

Indemnity Agreement

 

This Indemnity Agreement (the “Agreement”) is made and entered into as of
November 10, between Natural Order Acquisition Corp., a Delaware corporation
(the “Company”), and Sebastiano Cossia Castiglioni (“Indemnitee”).

 

RECITALS

 

A. Highly competent persons have become more reluctant to serve corporations as
directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

B. Although furnishing of insurance to protect persons serving a corporation and
its subsidiaries from certain liabilities has been a customary and widespread
practice among United States-based corporations and other business enterprises,
the Company believes that, given current market conditions and trends, such
insurance may be available to it in the future only at higher premiums and with
more exclusions. At the same time, directors, officers, and other persons in
service to corporations or business enterprises are being increasingly subjected
to expensive and time-consuming litigation relating to, among other things,
matters that traditionally would have been brought only against the Company or
business enterprise itself. The Bylaws and Certificate of Incorporation of the
Company require indemnification of the executive officers and directors of the
Company and permit indemnification of other officers and certain other persons.
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (“DGCL”). The Bylaws, Certificate of
Incorporation, and the DGCL expressly provide that their respective
indemnification provisions are not exclusive, and contemplate that contracts may
be entered into between the Company and members of the Board, officers, and
other persons with respect to indemnification;

 

C. The uncertainties relating to such liability insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

D. The Board has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of the Company's
stockholders, and that the Company should act to assure such persons that there
will be increased certainty of protection in the future;

 

E. It is reasonable, prudent, and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

 

F. This Agreement is a supplement to and in furtherance of the Company’s Bylaws
and Certificate of Incorporation and any resolutions adopted pursuant to such
indemnification, and will not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee;

 

G. Indemnitee does not regard the protection available under the Company’s
Bylaws and Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified; and

 



1

 

 

H. Indemnitee may have certain rights to indemnification and insurance provided
by other entities or organizations which Indemnitee and such other entities and
organizations intend to be secondary to the primary obligation of the Company to
indemnify Indemnitee as provided in this Agreement, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board.

 

I. This Agreement supersedes and replaces in its entirety any previous
indemnification agreement entered into between the Company and the Indemnitee.

 

Now, Therefore, in consideration of Indemnitee’s agreement to serve as an
officer or a director from and after the date first written above, the parties
agree as follows:

 

1. Indemnity of Indemnitee. The Company agrees to hold harmless and indemnify
Indemnitee to the fullest extent permitted by law, as such may be amended from
time to time, in accordance with the terms of this Agreement. In furtherance of
this indemnification, and without limiting the generality of such
indemnification:

 

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee will be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his or her Corporate Status, the Indemnitee is, or
is threatened to be made, a party to or participant in any Proceeding other than
a Proceeding by or in the right of the Company. Pursuant to this Section 1(a),
Indemnitee will be indemnified against all Expenses, judgments, penalties,
fines, and amounts paid in settlement actually and reasonably incurred by him or
her, or on his or her behalf, in connection with such Proceeding or any claim,
issue, or matter therein. This indemnification is provided if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee’s conduct
was unlawful.

 

(b) Proceedings by or in the Right of the Company. Indemnitee will be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, the Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee will be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee, or on the
Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company. Indemnification will not be
provided against such Expenses if made in respect of any claim, issue, or matter
in such Proceeding as to which Indemnitee will have been adjudged to be liable
to the Company unless and to the extent that the Court of Chancery of the State
of Delaware will determine that such indemnification may be made.

 

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he or she will be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue, or matter. For purposes of this Section, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
will be deemed to be a successful result as to such claim, issue, or matter.

 



2

 

 

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1, the Company agrees to
indemnify and hold Indemnitee harmless against all Expenses, judgments,
penalties, fines, and amounts paid in settlement actually and reasonably
incurred by him or her or on his or her behalf if, by reason of his or her
Corporate Status, he or she is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, any and all liability arising out of
the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that will exist on the Company’s obligations pursuant to this
Agreement will be that the Company will not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, in Sections 6 and 7) to be unlawful.

 

3. Contribution.

 

(a) Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such action, suit, or proceeding), the
Company will pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit, or proceeding without requiring Indemnitee to
contribute to such payment, and the Company waives and relinquishes any right of
contribution it may have against Indemnitee. The Company will not enter into any
settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.
The Company will not settle any Proceeding or claim in a manner that would
impose any penalty or admission of guilt or liability on Indemnitee without
Indemnitee’s written consent.

 

(b) Without diminishing or impairing the obligations of the Company in the
preceding subparagraph, if Indemnitee elects or is required to pay all or any
portion of any judgment or settlement in any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Company will contribute to the amount of Expenses, judgments, fines, and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors, or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, from the transaction from
which such Proceeding arose. To the extent necessary to conform to law, the
proportion determined on the basis of relative benefit may be further adjusted
by reference to the relative fault of the Company and all officers, directors,
or employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines, or settlement amounts, as well as any other
equitable considerations which the applicable law may require to be considered.
The relative fault of the Company and all officers, directors, or employees of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, will be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their respective conduct is active or passive.

 

(c) The Company agrees to fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by the Company’s officers,
directors, or employees, other than Indemnitee, who may be jointly liable with
Indemnitee.

 



3

 

 

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding to reflect: (i) the relative
benefits received by the Company and Indemnitee as a result of the events and
transactions giving cause to such Proceeding; and (ii) the relative fault of the
Company (and its directors, officers, employees, and agents) and Indemnitee in
connection with such events and transactions.

 

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party, he or
she will be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

 

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement (other than the final sentence of this Section 5 and Section 9
hereof), the Company will advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within 30 days after the receipt by the Company of a statement from
Indemnitee requesting such advance or advances, whether prior to or after final
disposition of such Proceeding. Such statement will reasonably evidence the
Expenses incurred by Indemnitee and will include or be preceded or accompanied
by a written undertaking by or on behalf of Indemnitee to repay any Expenses
advanced if it is ultimately determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 will be unsecured and interest free. This Section 5
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 9.

 

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions will apply in the event of any question as
to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a) To obtain indemnification under this Agreement, Indemnitee will submit to
the Company a written request with such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Company will, promptly on receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Notwithstanding the foregoing, any failure of Indemnitee to
provide such request to the Company, or to provide such a request in a timely
fashion, will not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company.

 

(b) On written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a), Indemnitee’s entitlement to indemnification will be
determined in the specific case:

 

(1) by one of the following four methods, which will be at the election of the
Board, unless a Change in Control has occurred:

 

(i) by a majority vote of the Disinterested Directors, even though less than a
quorum;

 

(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum;

 



4

 

 

(iii) if there are no Disinterested Directors or if the Disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board, a copy of
which will be delivered to the Indemnitee; or

 

(iv) if so directed by the Board, by the stockholders of the Company; or

 

(2) if a Change in Control has occurred, by Independent Counsel in a written
opinion to the Board, a copy of which will be delivered to the Indemnitee.

 

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b), the Independent Counsel will be
selected as provided in this Section 6(c). The Independent Counsel will be
selected by the Board and the Board will notify the Indemnitee by written
notice. Within 10 days after such notice has been given, Indemnitee may deliver
the Company a written objection to such selection. But, that objection may only
be asserted on the ground that the Independent Counsel does not meet the
requirements of “Independent Counsel” as defined in Section 13, and the
objection will include with particularity the factual basis of such assertion.
Absent a proper and timely objection, the person so selected will act as
Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If no Independent Counsel has been selected and not objected
to within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a), either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection made by the Indemnitee to
the Company’s selection of Independent Counsel or for the appointment of a
person selected by the court or by such other person as the court designates to
serve as Independent Counsel. The person with respect to whom all objections are
so resolved or the person so appointed will act as Independent Counsel under
Section 6(b). The Company will pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b), and the Company will pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed. In no event
will Indemnitee be liable for fees and expenses incurred by such Independent
Counsel.

 

(d) In making a determination with respect to entitlement to indemnification
under this Agreement, the person or persons or entity making such determination
will presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Company (including by its Board or Independent Counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its Board or Independent Counsel) that Indemnitee has not
met such applicable standard of conduct, will be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(e) Indemnitee will be deemed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and actions, or failure to act, of any director, officer, agent or
employee of the Enterprise will not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it will in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in, or not opposed to, the best
interests of the Company. Anyone seeking to overcome this presumption will have
the burden of proof and the burden of persuasion by clear and convincing
evidence.

 



5

 

 

(f) If the person, persons, or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification has not have made a
determination within 60 days after receipt by the Company of the request, the
requisite determination of entitlement to indemnification will be deemed to have
been made, and Indemnitee will be entitled to such indemnification absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons, or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
or information relating thereto. The provisions of this Section 6(f) will not
apply if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 6(b) and if (A) within 15 days after
receipt by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting to be held within
75 days after such receipt, and such determination is made at that annual
meeting, or (B) a special meeting of stockholders is called within 15 days after
such receipt for the purpose of making such determination, such meeting is held
for such purpose within 60 days after having been so called and such
determination is made at that special meeting.

 

(g) Indemnitee will cooperate with the person, persons. or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing such person, persons, or entity on reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board, or stockholder of the Company will act reasonably and in good faith
in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons, or entity making such determination will be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company indemnifies and agrees to hold Indemnitee
harmless therefrom.

 

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it will be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

(i) The termination of any Proceeding or of any claim, issue, or matter in any
Proceeding, by judgment, order, settlement or conviction, or on a plea of nolo
contendere or its equivalent, will not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 



6

 

 

7. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 6 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 5, (iii) subject
to the limitations set forth herein, no determination of entitlement to
indemnification is made pursuant to Section 6(b) within 90 days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Sections 1(c), 4 or the last sentence of Section 6(g) of
this Agreement within 10 days after receipt by the Company of a written request
for such payment, or (v) payment of indemnification is not made pursuant to
Sections 1(a), 1(b) and 2 of this Agreement within 10 days after a determination
has been made that Indemnitee is entitled to indemnification or such
determination is deemed to have been made pursuant to Section 6, Indemnitee will
be entitled to an adjudication in an appropriate court of the State of Delaware,
or in any other court of competent jurisdiction, of Indemnitee’s entitlement to
such indemnification. Indemnitee will commence such proceeding seeking an
adjudication within one year following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 7(a). The Company
will not oppose Indemnitee’s right to seek any such adjudication.

 

(b) In the event that a determination has been made pursuant to Section 6(b)
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 7 will be conducted in all respects as a de
novo trial on the merits, and Indemnitee will not be prejudiced by reason of the
adverse determination under Section 6(b).

 

(c) If a determination has been made pursuant to Section 6(b) that Indemnitee is
entitled to indemnification, the Company will be bound by such determination in
any judicial proceeding commenced pursuant to this Section 7, absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

 

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company will pay on his or her
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses) actually and reasonably incurred by him or her in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses, or insurance
recovery.

 

(e) The Company will be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding, and enforceable, and will stipulate in
any such court that the Company is bound by all the provisions of this
Agreement. The Company will indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, will (within 10 days after receipt by the
Company of a written request therefore) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors' and officers'
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses, or insurance recovery, as the case may be.

 

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement will be required to be
made prior to the final disposition of the Proceeding.

 



7

 

 

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

 

(a) The rights of indemnification as provided by this Agreement will not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders, a resolution of Board, or otherwise. No
amendment, alteration, or repeal of this Agreement or of any provision of this
Agreement will limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration, or repeal. To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate
of Incorporation, Bylaws, and this Agreement, it is the intent of the parties of
this Agreement that Indemnitee will enjoy all greater benefits so afforded by
such change. No right or remedy in this Agreement conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy will be
cumulative and in addition to every other right and remedy given under this
Agreement or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under this Agreement, or
otherwise, will not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents, or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan, or other enterprise that serves at the
request of the Company, the Company will cause Indemnitee to be covered in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent, or fiduciary under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms of this Agreement, the Company has director and officer
liability insurance in effect, the Company will give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures in the respective policies. The Company will thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(c) The Company acknowledges that Indemnitee has or may have in the future
certain rights to indemnification, advancement of expenses, or insurance
provided by other entities or organizations (collectively, the “Secondary
Indemnitors”). The Company agrees that (i) it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the
Secondary Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) it will
be required to advance the full amount of expenses incurred by Indemnitee and
will be liable for the full amount of all Expenses, judgments, penalties, fines,
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this Agreement, the Company’s Certificate of Incorporation or
Bylaws (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Secondary Indemnitors, and
(iii) it irrevocably waives, relinquishes, and releases the Secondary
Indemnitors from any and all claims against the Secondary Indemnitors for
contribution, subrogation, or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Secondary
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company will affect the foregoing
and the Secondary Indemnitors will have a right of contribution and be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Secondary Indemnitors are express third party beneficiaries of the
terms of this Section 8(c).

 



8

 

 

(d) Except as provided in Section 8(c), in the event of any payment under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee (other than against the Secondary
Indemnitors), who will execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(e) Except as provided in Section 8(c), the Company will not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement, or otherwise.

 

(f) Except as provided in Section 8(c), the Company's obligation to indemnify or
advance Expenses under this Agreement to Indemnitee who is or was serving at the
request of the Company as a director, officer, employee, or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan, or other enterprise.

 

9. Exceptions to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company will not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision, provided, that the foregoing will not affect the rights of Indemnitee
or the Secondary Indemnitors in Section 8(c);

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law;

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees, or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law;

 

(d) with respect to remuneration paid to Indemnitee if it is determined by final
judgment or other final adjudication that such remuneration was in violation of
law (and, in this respect, both the Company and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication, as indicated in the last
paragraph of this Section 9);

 

(e)  a final judgment or other final adjudication is made that Indemnitee’s
conduct was in bad faith, knowingly fraudulent or deliberately dishonest or
constituted willful misconduct (but only to the extent of such specific
determination);

 



9

 

 

(f) for any reimbursement of the Company by Indemnitee (or any recovery by the
Company from Indemnity) of (i) any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act or Section 954 of
the Dodd-Frank Act, or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act)), or (ii) any compensation pursuant to any compensation
recoupment or clawback policy adopted by the Board or the compensation committee
of the Board, including but not limited to any such policy adopted to comply
with stock exchange listing requirements implementing Section 10D of the
Exchange Act;

 

(g) on account of conduct that is established by a final judgment as
constituting a breach of Indemnitee’s duty of loyalty to the Company or
resulting in any personal profit or advantage to which Indemnitee is not legally
entitled; or

 

(h) to cover any loss that Indemnitee may sustain as a result of Indemnitee’s
agreement to pay debts and obligations to target businesses or vendors or other
entities that are owed money by the Company for services rendered or contracted
for or products sold to the Company, as described in the registration statement
on Form S-1 filed with the Securities and Exchange Commission in connection with
the Company’s initial public offering.

 

For purposes of this Section 9, a final judgment or other adjudication may be
reached in either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

 

Any provision herein to the contrary notwithstanding, the Company will not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee or
otherwise act in violation of any undertaking appearing in and required by the
rules and regulations promulgated under the Securities Act, or in any
registration statement filed with the SEC under the Securities Act. Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K promulgated under
the Securities Act currently generally requires the Company to undertake, in
connection with any registration statement filed under the Securities Act, to
submit the issue of the enforceability of Indemnitee’s rights under this
Agreement in connection with any liability under the Securities Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue. Indemnitee specifically agrees that any such
undertaking will supersede the provisions of this Agreement and to be bound by
any such undertaking.

 

10. Duration of Agreement. All agreements and obligations of the Company
contained herein will continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and will continue thereafter so long as
Indemnitee will be subject to any Proceeding (or any proceeding commenced under
Section 7) by reason of his or her Corporate Status, whether or not he or she is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement. This
Agreement will be binding on and inure to the benefit of and be enforceable by
the parties of this Agreement and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors, and personal and legal representatives.

 

11. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations under this Agreement through an irrevocable bank
line of credit, funded trust, or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.

 



10

 

 

12. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it to induce Indemnitee to
serve as an officer or director of the Company, and the Company acknowledges
that Indemnitee is relying on this Agreement in serving as an officer or
director of the Company.

 

(b) Other than as provided in this Agreement, this Agreement constitutes the
entire agreement between the parties with respect to this subject matter and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties with respect to this subject matter.

 

13. Definitions. For purposes of this Agreement:

 

(a) “Beneficial Owner” has the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner will exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Change in Control” means the earliest to occur after the date of this
Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner (as defined above), directly or indirectly, of securities of the Company
representing twenty five percent (25%) or more of the combined voting power of
the Company's then outstanding securities unless the change in relative
Beneficial Ownership of the Company’s securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors;

 

(ii) Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii) or (iv)
of this definition of Change in Control) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;

 

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board or
other governing body of such surviving entity;

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; and

 



11

 

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

(d) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.

 

(e) “Disinterested Director” means a non-executive director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(f) “Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010.

 

(g) “Enterprise” means the Company and any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that Indemnitee is or
was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.

 

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i) “Expenses” includes all documented and reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding. Expenses also will include Expenses
incurred in connection with any appeal resulting from any Proceeding and any
federal, state, local, or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(j) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification under this Agreement. Notwithstanding
the foregoing, the term “Independent Counsel” will not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(k) “Person” for purposes of the definition of Beneficial Owner and Change in
Control set forth above, will have the meaning as set forth in Sections 13(d)
and 14(d) of the Exchange Act; provided, however, that Person will exclude (i)
the Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 



12

 

 

(l) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was an officer or director of the Company, by reason of any action taken
by him or her or of any inaction on his or her part while acting as an officer
or director of the Company, or by reason of the fact that he or she is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
Enterprise; in each case whether or not he or she is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his or her rights
under this Agreement.

 

(m) “Sarbanes-Oxley Act” will mean the Sarbanes-Oxley Act of 2002, as amended.

 

(n) “SEC” will mean the Securities and Exchange Commission.

 

(o) “Securities Act” will mean the Securities Act of 1933, as amended.

 

14. Severability. The invalidity or unenforceability of any provision hereof
will in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision will be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

 

15. Modification and Waiver. No supplement, modification, termination, amendment
or waiver of this Agreement will be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement will
be deemed or will constitute a waiver of any other provisions hereof (whether or
not similar) nor will such waiver constitute a continuing waiver.

 

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered under this
Agreement. The failure to so notify the Company will not relieve the Company of
any obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

 

17. Notices. All notices and other communications given or made pursuant to this
Agreement will be in writing and will be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) 5 days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent:

 

(a) To Indemnitee at the address on the books and records of the Company.

 



13

 

 

(b) To the Company at:

 

Natural Order Acquisition Corp.

30 Colpitts Road

Weston, MA 02493
Attention: Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature, electronic mail (including pdf or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law) or other transmission
method and in two or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument
and be deemed to have been duly and validly delivered and be valid and effective
for all purposes.

 

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and will not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties will be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the Chancery Court of the
State of Delaware (the “Delaware Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably [Corporation Service
Company] as its agent in the State of Delaware for acceptance of legal process
in connection with any such action or proceeding against such party with the
same legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

[SIGNATURE PAGE FOLLOWS]

 



14

 

 

The parties have executed this Agreement on and as of the day and year first
above written.

  

  Natural Order Acquisition Corp.       By: /s/ Paresh Patel   Name:  Paresh
Patel   Title:  President and Chief Executive Officer       Indemnitee       /s/
Gene Baur   Name: Gene Baur       Indemnitee       /s/ Jaspaul Singh   Name:
Jaspaul Singh       Indemnitee       /s/ Marc Volpe   Name: Marc Volpe      
Indemnitee       /s/ Max Hazerman   Name: Max H. Hazerman       Indemnitee      
/s/ Sebastiano Cossia Castiglioni   Name: Sebastiano Cossia Castiglioni

 

 

15



 

 